 


109 HR 1197 IH: To extend the water service contract for the Ainsworth Unit, Sandhills Division, Pick-Sloan Missouri Basin Program, Nebraska.
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1197 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Osborne introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To extend the water service contract for the Ainsworth Unit, Sandhills Division, Pick-Sloan Missouri Basin Program, Nebraska. 
 
 
1.Ainsworth unit, sandhills division, pick-sloan Missouri basin program
(a)In generalThe Secretary of the Interior shall extend for the period described in subsection (b) the water service contract for the Ainsworth Unit, Sandhills Division, Pick-Sloan Missouri Basin Program, Nebraska, consisting of—
(1)the water service contract entered into by the Secretary of the Interior under—
(A)section 9(e) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(e));
(B)section 9(c) of the Act of December 22, 1944 (58 Stat. 887, chapter 665);
(C)the Act of August 21, 1954 (68 Stat. 757, chapter 781); and
(D)the Act of May 18, 1956 (70 Stat. 160, chapter 285); and
(2)the water service contract for the set project located in Cherry, Brown, and Rock Counties, Nebraska, for the use of a part of the waters of the Snake River, a tributary of the Niobrara River.
(b)Period of extensionThe water service contract described in subsection (a) shall be extended for 4 years after the date on which the contract expires under the water service contract and law in existence before the date of enactment of this Act. 
 
